Gbice, Justice.
1. A recital in a conveyance that the deed is made subject to a specified loan against the property is not an agreement to assume and pay the encumbrance. There must be words importing a promise to pay the debt, in order to render the grantee personally liable. Alsobrook v. Taylor, 181 Ga. 10 (6) (181 S. E. 182). The result is not different because the conveyance, after reciting that it is made subject to the loan, adds the words, “which is a part of the above consideration.”
2. As under the above ruling the general demurrer was properly sustained as to the only defendants residing in the County of DeKalb, where the suit was brought, it was properly dismissed as to the non-resident defendant. Moore v. Atlanta Joint Stock Land Bank, 176 Ga. 697 (4) (168 S. E. 558). Judgment affirmed.

All the Justices conow.

John 8. Matthews, for plaintiff.
Julias A. McCurdy Jr., Carl B. Copeland, and O’Glen Ray, fot defendants.